
	
		II
		110th CONGRESS
		1st Session
		S. 2528
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Menendez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To authorize guarantees for bonds and notes issued for
		  community or economic development purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Full Faith and Credit in Our
			 Communities Act of 2007.
		2.Guarantees for
			 bonds and notes issued for community or economic development
			 purposesThe Community
			 Development Banking and Financial Institutions Act of 1994 (12 U.S.C. 4701 et
			 seq.) is amended by inserting after section 114 the following:
			
				114A.Guarantees
				for bonds and notes issued for community or economic development
				purposes
					(a)DefinitionsIn
				this section, the following definitions shall apply:
						(1)DirectorThe
				term Director means the Director of the Community Development
				Financial Institutions Fund.
						(2)Eligible
				community development financial institutionThe term
				eligible community development financial institution means a
				community development financial institution that is organized as a private,
				not-for-profit association, or otherwise on a nonprofit basis, that has applied
				to an issuer for, or been granted by an issuer, a loan or note under the
				Program.
						(3)Eligible
				community or economic development purposeThe term eligible
				community or economic development purpose—
							(A)means any purpose
				described in section 108(b); and
							(B)includes the
				provision of community or economic development in low-income or underserved
				rural areas.
							(4)GuaranteeThe
				term guarantee means a written agreement between the Secretary and
				a guaranteed note or bondholder, pursuant to which, the Secretary ensures
				repayment of the verifiable losses on any bond issue of the principal,
				interest, and call premium, if any, on the guaranteed notes or bonds of the
				issuer.
						(5)Issuer
							(A)In
				generalThe term issuer means a community
				development financial institution that has been approved by the Secretary to
				receive a guarantee under the Program, and that otherwise meets the
				qualification requirements of this section and the rules of the
				Secretary.
							(B)Approval
				criteria for issuers
								(i)In
				generalThe Secretary shall approve a community development
				financial institution for a guarantee under the Program in accordance with such
				terms and procedures as the Secretary establishes, by rule, for such
				purpose.
								(ii)Terms and
				qualificationsFor approval as an issuer under the Program, a
				community development financial institution shall—
									(I)have appropriate
				expertise, capacity, and experience, or otherwise be qualified to make loans
				for eligible community or economic development purposes;
									(II)provide to the
				Secretary an acceptable capital distribution plan that meets the requirements
				of this section; and
									(III)certify to the
				Secretary that the bonds or notes to be guaranteed are to be used for eligible
				community or economic development purposes.
									(C)Department
				opinion; timing
								(i)Department
				opinionNot later than 30 days after the date of a request by an
				issuer for approval of a guarantee under the Program, the General Counsel of
				the Fund shall provide to the Secretary an opinion regarding compliance by the
				issuer with the requirements of the Program under this section.
								(ii)TimingThe
				Secretary shall approve or deny a guarantee under this section after
				consideration of the opinion provided to the Secretary under clause (i), and in
				no case later than 45 days after receipt of all required information is
				submitted to the Secretary with respect to a request for such guarantee.
								(6)LoanThe
				term loan means any credit instrument that is extended under the
				Program for any eligible community or economic development purpose.
						(7)Master
				servicer
							(A)In
				generalThe term master servicer means any entity
				approved by the Secretary in accordance with subparagraph (B) to oversee the
				activities of servicers, as provided in subsection (g)(4).
							(B)Approval
				criteria for master servicersThe Secretary shall approve or deny
				any application to become a master servicer under the Program not later than 30
				days after the date on which all required information is submitted to the
				Secretary, based on the capacity and experience of the applicant in—
								(i)loan
				administration, servicing, and loan monitoring;
								(ii)managing
				regional or national loan intake, processing, or servicing operational systems
				and infrastructure;
								(iii)managing
				regional or national originator communication systems and
				infrastructure;
								(iv)developing and
				implementing training and other risk management strategies on a regional or
				national basis; and
								(v)compliance
				monitoring, investor relations, and reporting.
								(8)ProgramThe
				term Program means the guarantee program for tax-exempt bonds and
				notes issued for eligible community or economic development purposes created by
				this section.
						(9)Program
				administratorThe term program administrator means
				an entity designated by the issuer to perform various administrative duties, as
				provided in subsection (g)(2).
						(10)SecretaryThe
				term Secretary means the Secretary of the Treasury.
						(11)ServicerThe
				term servicer means an entity designated by the issuer to perform
				various servicing duties, as provided in subsection (g)(3).
						(b)Guarantees
				authorizedThe Secretary shall guarantee payments on tax-exempt
				bonds or notes issued by any issuer approved for such purpose under subsection
				(a)(5)(B), if the proceeds of the bonds or notes are used in accordance with
				this section to make loans to eligible community development financial
				institutions—
						(1)for eligible
				community or economic development purposes; or
						(2)to refinance
				loans or notes issued for such purposes.
						(c)Issuer
				requirements and authority
						(1)In
				generalThe capital distribution plan required by subsection
				(a)(5)(B) shall reflect investment of not less than 90 percent of the principal
				amount of guaranteed bonds or notes in otherwise unencumbered loans for any
				eligible community or economic development purpose, measured annually,
				beginning at the end of year 1 of the Program.
						(2)Relending
				accountNot more than 10 percent of the principal amount of
				guaranteed bonds or notes, multiplied by an amount equal to the outstanding
				principal balance of issued notes or bonds, minus the risk-share pool amount
				under subsection (e), may be held in a relending account and may be made
				available for new eligible community or economic development purposes.
						(3)Limitations on
				unpaid principal balancesThe unpaid principal balance of the
				issued bonds or notes that are guaranteed under the Program may not be used to
				pay fees, and shall be held in—
							(A)community or
				economic development loans;
							(B)a relending
				account, to the extent authorized under paragraph (2); or
							(C)a risk-share pool
				established under subsection (e).
							(4)RepaymentIf
				an issuer fails to meet the requirements of paragraph (1), not later than 30
				days after the date on which such failure occurs, repayment shall be made on
				the issued bonds or notes to bring the issuer into compliance.
						(5)Prohibited
				usesThe Secretary shall, by regulation—
							(A)prohibit, as
				appropriate, certain uses of amounts from the guarantee of a bond or note under
				the Program, including the use of such funds for political activities,
				lobbying, outreach, counseling services, or travel expenses; and
							(B)provide that the
				guarantee of a bond or note under the Program may not be used for salaries or
				other administrative costs of—
								(i)the issuer;
				or
								(ii)any recipient of
				amounts from the guarantee of a bond or note.
								(d)Certain
				interest rate reductions authorizedAn eligible community
				development financial institution or an issuer may use a bond or note issued
				under the Program, or the proceeds from a guarantee of such a bond or note, as
				applicable, to reduce the interest rate on a loan, if the loan is made by an
				issuer to an eligible community development financial institution for any
				community or economic development purpose.
					(e)Risk-share
				poolEach issuer shall, during the term of a guarantee provided
				under the Program, establish a risk-share pool, capitalized by an amount equal
				to not less than 3 percent of the guaranteed amount outstanding on the subject
				notes and bonds.
					(f)Guarantees
						(1)In
				generalA guarantee issued under the Program shall—
							(A)be for the full
				amount of a bond or note, including the amount of principal, interest, and call
				premiums;
							(B)be fully
				assignable and transferable to the Federal Financing Bank or the capital
				market, on terms and conditions that are consistent with comparable
				Government-guaranteed bonds, and satisfactory to the Secretary;
							(C)represent the
				full faith and credit of the United States; and
							(D)have a final
				maturity date for the bonds not to exceed 40 years.
							(2)Limitations
							(A)Annual number
				of guaranteesThe Secretary shall issue not more than 5
				guarantees in any calendar year under the Program.
							(B)Guarantee
				amountThe Secretary may not guarantee any amount under the
				Program equal to less than $100,000,000, but the total of all such guarantees
				in any fiscal year may not exceed $1,000,000,000.
							(g)Servicing of
				transactions
						(1)In
				generalTo maximize efficiencies and minimize cost and interest
				rates, loans made under this section may be serviced by qualified program
				administrators, bond servicers, and a master servicer.
						(2)Duties of
				program administratorThe duties of a program administrator shall
				include—
							(A)approving and
				qualifying eligible community development financial institution applications
				for participation in the Program;
							(B)compliance
				monitoring;
							(C)bond packaging in
				connection with the Program; and
							(D)all other duties
				and related services that are customarily expected of a program
				administrator.
							(3)Duties of
				servicerThe duties of a servicer shall include—
							(A)billing and
				collecting loan payments;
							(B)initiating
				collection activities on past-due loans;
							(C)transferring loan
				payments to the master servicing accounts;
							(D)loan
				administration and servicing;
							(E)systematic and
				timely reporting of loan performance through remittance and servicing
				reports;
							(F)proper
				measurement of annual outstanding loan requirements; and
							(G)all other duties
				and related services that are customarily expected of servicers.
							(4)Duties of
				master servicerThe duties of a master servicer shall
				include—
							(A)tracking the
				movement of funds between the accounts of the master servicer and any other
				servicer;
							(B)ensuring orderly
				receipt of the monthly remittance and servicing reports of the servicer;
							(C)monitoring the
				collection comments and foreclosure actions;
							(D)aggregating the
				reporting and distribution of funds to trustees and investors;
							(E)removing and
				replacing a servicer, as necessary;
							(F)loan
				administration and servicing;
							(G)systematic and
				timely reporting of loan performance compiled from all bond servicers’
				reports;
							(H)proper
				distribution of funds to investors; and
							(I)all other duties
				and related services that are customarily expected of a master servicer.
							(h)Fees
						(1)In
				generalAn issuer that receives a guarantee issued under this
				section on a bond or note shall pay a fee to the Director, in an amount equal
				to 30 basis points of the amount of the unpaid principal of the bond or note
				guaranteed.
						(2)PaymentAn
				issuer shall pay the fee required under this subsection on a semiannual
				basis.
						(3)Fund subaccount
				createdFees collected under this subsection shall be—
							(A)deposited into a
				separate subaccount in the Fund;
							(B)awarded to
				eligible community development financial institutions through a competitive
				grant process, in accordance with sections 103(5) and 105 and regulations
				issued thereunder, or to an eligible community partnership, in accordance with
				sections 103(7) and 106 and regulations issued thereunder;
							(C)limited to
				eligible community or economic development purposes; and
							(D)committed for use
				by the Fund within 2 years of the date of receipt from the issuer.
							(i)Authorization
				of appropriations
						(1)In
				generalThere are authorized to be appropriated, such sums as are
				necessary to carry out this section.
						(2)Use of
				feesTo the extent that the amount of funds appropriated for a
				fiscal year under paragraph (1) are not sufficient to carry out this section,
				the Director may use up to 20 percent of the fees collected under subsection
				(h) for the cost of providing guarantees of bonds and notes under this section
				before depositing the remainder of the fees into the Fund subaccount
				established under subsection (h).
						(j)Administration
						(1)RegulationsNot
				later than 180 days after the date of enactment of this section, the Secretary
				shall promulgate regulations to carry out this section.
						(2)ImplementationNot
				later than 240 days after the date of enactment of this section, the Secretary
				shall implement this section.
						(k)TerminationThis
				section is repealed, and the authority provided under this section shall
				terminate, on September 30,
				2012.
					.
		
